PER CURIAM.
Although appellants have demonstrated procedural error, they have failed to establish that they were prejudiced thereby. The record reflects several technical procedural errors by the trial court in allowing the appellee to proceed on pleadings that would usually merit dismissal with an opportunity to replead. Notwithstanding these errors the substance of the appellee’s claims were properly before the court, and the appellants were sufficiently apprised of those claims to bar the necessity of a retrial. This was, in essence, the view of the trial court in allowing the appellee to present her claims to the jury. Obligated as we are not to place form over substance, the trial court’s decision should be affirmed.
AFFIRMED.
ANSTEAD, BERANEK and GLICK-STEIN, JJ., concur.